United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                           No. 03-40644
                        Conference Calendar



MANUEL GARCIA GARZA, JR.,

                                         Petitioner-Appellant,

versus

N. L. CONNER, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-261
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Manuel Garcia Garza, Jr. (Garza), federal prisoner # 04668-

078, appeals the district court’s dismissal of his 28 U.S.C.

§ 2241 petition in which he challenged the Bureau of Prisons’

computation of the sentence for his conviction of possession with

intent to distribute 100 kilograms or more of marijuana.         Garza

argues that the district court erred in determining that his

sentence runs consecutively to his prior state sentences.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40644
                                 -2-

     Garza is not entitled to credit toward his federal sentence

for time served on his state sentences because he received credit

on his state sentences until he was released into federal

custody.   See 18 U.S.C. § 3585(b); Leal v. Tombone, 341 F.3d 427,

428, 430 (5th Cir. 2003).   Furthermore, because the federal

judgment did not state whether Garza’s sentence was to be served

concurrently with or consecutively to his state sentences, the

sentences are deemed to run consecutively.   See 18 U.S.C.

§ 3584(a).   Therefore, the district court did not err in

determining that Garza’s federal and state sentences run

consecutively.

     Accordingly, the district court’s judgment is AFFIRMED.